Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
The claim set filed 8/5/2021 is accepted and is considered based on it being filed subsequent to the claim set filed 5/4/2021.
 
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-9, 12, 14-29, and 31-42 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues starting on page 14 that Brown does not disclose “anything about the aspects of the present invention that address following changes in a patient’s cognitive, memory and reasoning abilities.” Examiner notes that it is not clear which specific limitations are being referred to by “aspects of the present invention that address following changes in a patient’s cognitive, memory and reasoning abilities” and that it is not clear which elements Applicant is arguing that Brown does not disclose. However, specifically with respect to changes in a patient’s cognitive, memory, and reasoning abilities, Brown is not relied upon to teach these 
Furthermore, Applicant’s argument with respect to Shlain and Cherry are moot because Shlain is not relied upon to teach the argued limitations and Cherry is not relied upon in the present Office Action.
The rejection of claims 1-9, 12, 14-29, and 31-42 under 35 USC 103 have is therefore maintained.

Claim Objections
Examiner notes that the claims are REPLETE with typographical errors, grammatical errors, and inconsistencies. While Examiner has identified as many of these as possible in the section below and in the rejections under 35 USC 112(b), and the claims have been examined to the extent possible given their current state, Examiner requests that Applicant review the claims in detail and correct all such errors.

Claims 1, 2, 12, 14, 16, 27, 32, and 37 are objected to because of the following informalities:  
Claim 1 contains a period in line 22. Applicant is reminded that claims must be comprised of a single sentence.
Claim 1 recites “inputting reminder record” in line 38, which Examiner believes contains a typographical error intended to recite “inputting a reminder record”.
Claim 1 recites “and test” in line 38, which Examiner believes contains a typographical error.
Claim 2 recites “connect mobile or fixed networks” in lines 2 and 3, which Examiner believes contains a typographical error intended to recite “connect to mobile or fixed networks”.
Claim 12 recites “device (2wherein” in line 2 which should recite “device (2) wherein”.
Claim 12 recites “jigsaw game and color trail game,” “arithmetic game,” and “drawing game,” which Examiner believes contain typographical errors intended to recite “a jigsaw game and color trail game,” “an arithmetic game,” and “a drawing game”.
Claim 14 recites “creating record of” in line 4, which Examiner believes contains a typographical error intended to recite “creating a record of”.
Claim 16 recites “creating reminder record” in line 2, which Examiner believes contains a typographical error intended to recite “creating a reminder record”.
Claim 27 recites “characterized by the central server (3) controls” in lines 1 and 2, which Examiner believes contains a typographical error. 
Claim 27 recites “asthose” in line 5, which Examiner believes contains a typographical error.
Claim 32 recites “(B),said” in line 5 and “(H);or” in line 8, each of which contains a typographical error.
Claim 32 contains a period in both line 7 and line 8. Applicant is reminded that claims must be comprised of a single sentence.
Claim 37 recites “patient (H) data based game” in line 4 and “sending information and reminder notification” in line 7, each of which appears to contain a typographical error.

Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claim 28, the newly added recitation of “detect[ing] automatically entries that are made by the caregiver (B) by means of the smart device (2) and are related to the medication type and usage chart of medications used by the patient (H), that are inconsistent with information of medication and suitable usage in a chart included in the central database” appears to constitute new matter. Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed. 
Specifically, no disclosure is provided of detecting entries which are inconsistent with information of medication and suitable usage in a chart included in the central database. Page 11 according to the information of medication unconformity and suitable usage chart included in the central database (4)” (emphasis added). However, controlling the entries “according to the information of medication unconformity and suitable usage chart” is not equivalent to detecting entries that are inconsistent with information of medication and suitable usage in a chart.
Applicant must cancel all new matter not supported by the specification and claims as originally filed.

With regard to claim 29, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “send[ing] medication reminders to the smart device (2), even if no data entry is made related to any medication type or a usage chart by the caregiver (B), by means of the smart device (2) … prepared particularly for the patient (H) or disease being treated.”
The claim itself only describes the function as performed “based on information of reference medication usage included in the central database (4)” without further reciting how “information of reference medication usage” is used to perform the function or what constitutes information of reference medication usage. The only description of this function in the disclosure is on page 12 lines 1-6, which only mirrors the language of the claim itself. No description or disclosure is provided of how the system actually sends medication reminders prepared particularly for the patient or disease being treated to the smart device even if no data entry is made related to any medication type or a usage chart by a caregiver.

Claim 29 inherits the deficiencies of claim 28 through dependency and is likewise rejected.

Claim Construction - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“modules configured to listen, catch and carry out commands sent by the application server” in claim 20.
“a command-listening module which is configured to catch a command” in claim 21.
“a device limiting module prevent the smart device (2) from being used” in claim 21.
“a menu that is protected by a certain password on the main page displayed to the patient (H) and the caregiver (B) by means of the device limiting module” in claim 23.

The above claim limitations reciting modules, a command-listening module, and a device limiting module have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier given that “command-listening” and “device limiting” are not structural modifiers.

However, Examiner is unable to locate within the specification adequate description of the corresponding structure, material, or acts that achieve the claimed function of each of the limitations. Claims 20-23 are therefore rejected under 35 U.S.C. 112(f) or pre-AIA  35 USC § 112, second paragraph, as set out below.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
Examiner notes that the claims are REPLETE with vague grammar, term inconsistencies, punctuation errors that render the relationships between elements unclear, antecedent basis issues, and other issues that significantly impact the clarity of the claims and their ability to be properly examined. Examiner requests that Applicant review and amend the claims in order to address the issues listed below and to more clearly set out the subject matter intended to fall within the scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 14-29, and 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are intended to further narrow the scope of the claimed invention.  See MPEP § 2173.05(d). Specifically, the phrase make it unclear whether the elements of “answers given by patients (H), time of answering, number of correct answers, or number of wrong answers” are intended to narrow the scope of the recited information comprising score, time, performance and usage data and whether these elements are recited only 
Claim 1 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the lack of “and/or” modifier in line 29. Lines 26-30 recite a list of functions performed by at least one client device, but does not specify whether the list is recited in the alternative. For purposes of the present examination, Examiner has construed the limitation as reciting the function in the alternative.
Claims 2-9, 12, 14-29, and 31-42 inherit the deficiencies of claim 1 through dependency and are likewise rejected. 

Claim 7 is indefinite based on the recitation of "the communication to be established between a client device (5) and the smart device (2)" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of a type and usage chart of medications used by the patient.
Claim 7 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the group of elements recited in lines 2-5 following “related to” does not have an and/or modifier, and it is not clear whether these elements are intended to be recited in the alternative or to be each required. For purposes of the present examination, Examiner has construed the claim as reciting the elements in the alternative.
Claim 7 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “the communication to be established” in line 3. Specifically, it is not clear how the phrase “to be” is intended to modify the scope of the claim. For example, it is not clear whether the claim is intended to recite performing views related to 
Claim 8 inherits the deficiencies of claim 1 through dependency and is likewise rejected. 

Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are intended to further narrow the scope of the claimed invention.  See MPEP § 2173.05(d). Specifically, the phrase make it unclear whether the elements of “inputting information of the caregiver (B), the patient (H) and healthcare personnel (S); creating record of doctor's appointments and social activity reminders; making entries related to a medication type, a usage chart used by the patient (H) and a usage condition; or authorizing the healthcare personnel (S) who will take care of the patient (H)” are intended to further limit the recited “transactions,” and whether these elements are recited only in the alternative. Examiner requests that Applicant clarify the scope of the claim and/or amend the claim to incorporate language such as “comprising” rather than “such as.”
Claim 14 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “a usage chart used by the patient (H) and a usage condition.” It is not clear from the language of the claim or the disclosure what constitutes a “usage chart used by the patient” or a “usage condition.” While page 8 line 9 lists these as related to entries, the disclosure only mirrors the language of the claim and does not describe what these terms actually encompass. 
Claims 15-18 inherit the deficiencies of claim 14 through dependency and are likewise rejected. 

Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are intended to further narrow the scope of the claimed invention.  See MPEP § 2173.05(d). Specifically, the phrase make it unclear whether the elements of “Medication Reminder, Event Reminder, Form Application and Health Personnel Management” are intended to be recited in the alternative and whether they are merely exemplary or are intended to further limit the element of “headings.” Examiner requests that Applicant clarify the scope of the claim and/or amend the claim to incorporate language such as “comprising” rather than “such as.”

Claim 16 is indefinite based on the recitation of "the medications used by the patient (H) that are carried out by the caregiver" in lines 2 and 3 and based on the recitation of “these records” in line 3.  There is insufficient antecedent basis for "the medications used by the patient (H) that are carried out by the caregiver" in the claim because there is no prior recitation of medications used by the patient that are carried out by the caregiver. There is insufficient antecedent basis for “these records” because the claim previously recites multiple different records and it is not clear what records are being referenced.
Claim 16 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “the medications used by the patient (H) that are carried out by the caregiver” and “creates notifications locally by controlling these records and notifications.”
With respect to “the medications used by the patient (H) that are carried out by the caregiver,” it is not clear what it means for a medication used by a patient to be “carried out” by controlling these records and notifications.” It is not clear whether the claim is only intended to broadly recite using the records to create local notifications or if the term “controlling” is intended to describe other functions.

Claim 17 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “the medications used by the patient (H) that are carried out by the caregiver” and “displays notifications related to these records and information by receiving them over the central server.”
With respect to “the medications used by the patient (H) that are carried out by the caregiver,” it is not clear what it means for a medication used by a patient to be “carried out” by the caregiver. With respect to “displays notifications related to these records and information by receiving them over the central server,” it is not clear what is meant by receiving them “over” the central server. The term “them” also make it unclear whether the smart device is receiving the notifications or receiving records and information.

Claim 19 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation that the smart device “catches” commands sent by the application server. Examiner notes that “catches” is not a term of art with respect to communications between computing devices, and neither the claim nor the disclosure describe the intended use of the term. For purposes of the present examination, Examiner has construed the term to mean “receives.” 
Claims 20-23 inherit the deficiencies of claim 19 through dependency and are likewise rejected. 

Claim 20 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of modules configured to “catch” commands sent by the application server. Examiner notes that “catches” is not a term of art with respect to communications between computing devices, and neither the claim nor the disclosure describe the intended use of the term. For purposes of the present examination, Examiner has construed the term to mean “receives.” 
Claims 21-23 inherit the deficiencies of claim 20 through dependency and are likewise rejected. 

Claims 20, 21, and 23 are indefinite based on the use of functional claim language without provision of corresponding structure within the specification. Specifically, claims 20, 21, and 23 recite functional element(s) of “modules,” “command-listening module,” and “device limiting module.” As set out above, each constitutes a non-structural term, i.e. module, not preceded by a structural modifier and coupled with functional language. See MPEP 2181(III). These elements are not clearly linked in the disclosure to adequate structure, material, or acts for performing the functions corresponding to each element. While page 9 reflects the content of the claims by stating that the smart device “comprises: command listening; device limiting; service loading/installing; device information modules in order to listen, catch and carry out the commands sent by the application server,” merely stating the smart device comprises the modules does not provide clearly linked structure to the modules themselves.
Claims 22 and 23 inherit the deficiencies of claim 21 through dependency and are likewise rejected. 

Claim 21 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “the smart device (2) includes a command-listening module which is configured to catch a command when a command requiring limitation of use of the device is sent by the application server (6) and by activation of a device limiting module prevent the smart device (2) from being used except for the transactions can be carried out by the patient (H) and the caregiver (B) by means of the device limiting module.” 
It is unclear based on the language of the claims and the disclosure what function is being described by “configured to catch a command when a command requiring limitation of use of the device is sent by the application server,” or what constitutes a “command requiring limitation of use of the device.” 
It is also unclear whether the recitation of “except for transactions carried out by the patient and the caregiver by means of the device limiting module” is reciting that the patient and the caregiver use the device limiting module to perform the transactions or if the device limiting module is being recited only as being used by the command-limiting module.
Claims 22 and 23 inherit the deficiencies of claim 21 through dependency and are likewise rejected. 

Claim 22 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “wherein there are only transactions which can be carried out by them”. Specifically, it is not clear what the phrase “wherein there are” is intended to mean in 
Claim 23 inherits the deficiencies of claim 22 through dependency and is likewise rejected. 

Claim 23 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “that enables inactivating the device limiting module; to disable any wireless network, Bluetooth barrier, flight mode barrier, or mobile data network barrier for the smart device (2) to enable display services and applications to be seen by users entering the password.” The above limitation is replete with grammar and punctuation issues which make the relationships between the elements or functions associated therewith unclear. For example, it is not clear whether “to disable any wireless network, Bluetooth barrier, flight mode barrier, or mobile data network barrier for the smart device” is being recited as a function of inactivating the device limiting module or are merely recited as “enabled” by the menu. 
Furthermore, the term “barrier” is unclear as used to describe the “Bluetooth barrier,” “flight mode barrier,” and “mobile data network barrier.” “Barrier” is not a term of art in this context and its intended meaning is not provided in the claims or disclosure.
It is also unclear how the limitation reciting “to enable display services and applications to be seen by users entering the password” is related to any of the prior limitations and whether it is being recited as a function performed by one of those previous limitations or merely as an intended consequence. 


Claim 25 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “wherein the patient’s (H) score, time, usage data related to the games and tests are located.” Specifically, the claim does not actually recite where the patient’s (H) score, time, usage data related to the games and tests are located. For purposes of the present examination, Examiner has construed the score, time, and usage data as located in the central database.

Claim 26 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “access to certain or necessary authorization about a specified patient.” Firstly, it is not clear what is meant by “authorization about a specific patient.” Secondly, the phrase “certain or necessary” makes it unclear whether “certain” and “necessary” are describing different types of authorization, and what would constitute “necessary authorization” given that the claim does not state what the authorization is for.
Claim 27 inherits the deficiencies of claim 26 through dependency and is likewise rejected. 

Claim 27 recites the limitations "the healthcare personnel (S) descriptive information" in line 2, “the patient (H) information entered by the caregiver (B) previously” in line 3, “this authorization transaction” in line 4, and “those entered by the healthcare personnel” in line 5.  There is insufficient antecedent basis for these limitations in the claim. With respect to “the 
Claim 27 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of the central server “control[ling]” whether the healthcare personnel descriptive information and password information are the same as those entered by the healthcare personnel to check that they are the same. 
It is not clear how the central server could, or would be, “controlling” whether the healthcare personnel descriptive information and password information are the same as those entered by the healthcare personnel since this implies that the server would be making the information the same or not the same, and how this could relate to checking that “they” are the same. As currently amended, the claim does not recite the central server as performing any comparison of the information, but rather recites the server as controlling whether the information is the same.
It is also not clear what function is being described by the recitation of the healthcare personnel descriptive information as “that is matched with the patient (H) information entered by the caregiver (B) previously for controlling this authorization transaction.” It is not clear whether the claim positively recites a function of matching the healthcare personnel descriptive 

Claim 28 recites the limitation "the medication type and usage chart" in line 4, “the medication types related to the patient” in lines 7 and 8, and “the medications” in line 8.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of a medication type and usage chart, or of medication types related to the patient, in the claim. While claim 1 recites “managing medication usage,” it is not clear whether this element is being referenced by “the medications” or what actual medications are being referenced.  
Claim 28 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of detecting “an unconformity in the medication types related to the patient (H) or among the medications or detecting an unconformity in a transaction.” Specifically, it is not clear what constitutes an “unconformity” in medication types related to the patient, among “the medications,” or in a transaction based on the language of the claims, and its meaning is also not clarified in the disclosure.

Claim 31 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “all kinds of above-mentioned transactions.” Claim 1 from which claim 31 depends only recites transactions in the context of “data about transactions carried out by the patient (H) and the caregiver (B) on the smart device.” The recitation of “kinds” of transactions lacks antecedent basis because it is not clear what constitutes a “kind” of transaction as they are recited in claim 1. The phrase “all kinds” also renders the scope of the claim indefinite because it is not clear whether the metes and bounds of “all kinds” of 

Claim 32 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “usage form related to the game,” “test transactions carried out by the patient,” “information for transactions of entering information about the patient (H) and the caregiver (B) carried out by the caregiver (B),” and “information about the patient (H) the caregiver (B). the smart device (2) and the healthcare personnel (S) that are separately descriptive and matched with each other.”
Initially, the meaning of the term “usage form related to the game” is not clear based on the context of the claims and the disclosure. The term “usage form” is not a term of art, and while page 12 line 29 of the specification mirrors the language of the claim, it does not provide any description of what is being described by “usage form related to the game.” 
Similarly, the phrase “test transactions carried out by the patient” is ambiguous given that there is no previously recited test transaction or other “transaction” associated with a test, and “test transactions carried out by the patient” could also be construed as referring to as the patient testing a transaction in some manner.
The limitation reciting “information for transactions of entering information about the patient (H) and the caregiver (B) carried out by the caregiver (B)” is ambiguous because it is not clear what would constitute “information for transactions of entering information.” Given that the broadest reasonable interpretation of the term “for” includes anything ‘related to or used in concert with’, is not clear whether this limitation is intending to recite the server storing information merely related to or used in conjunction with the transactions, if the server is storing 
The limitation reciting “information about the patient (H) the caregiver (B). the smart device (2) and the healthcare personnel (S) that are separately descriptive and matched with each other” is unclear because it is not clear what characteristic or function is being described by “separately descriptive and matched with each other.”
Furthermore, the group of functions following “said server being configured to” lacks an and/or operator. Lines 5-10 recite the server being configured to a) create a reminder record for appointment and social activity, b) “make at least one entry related to” a series of types of information. While line 9 has been amended to recite “or a password information,” the element of password information falls within the list of information for which at least one entry is made. The claim does not recite whether the functions of creating a reminder record and making at least one entry are recited in the alternative or are both required.
Lastly, the recitation of “based on the patient (H) about the healthcare personnel (S)” renders the claim unclear both because the limitation is not grammatically coherent and because it is not clear which of the previously recited functions the “based on” is intended to be associated with.

Claim 32 is further indefinite based on the recitation of "the type and usage chart of the medications used by the patient" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of a type and usage chart of medications used by the patient.

Claim 37 is indefinite because Examiner is unable to determine the metes and bounds of the claim because the group of “accessing the central server,” “viewing patient (H) data…,” “sending information and reminder notification to the smart device…,” and “establishing written, voice and visual communication” in lines 3-10 lacks an and/or operator. While line 6 recites “; and,” the element of sending information and reminder notification is not the last element in the list of functions based on the semicolon in line 9. 

Claim 40 is indefinite based on the recitation of “setting (adding, removing)” because it is unclear whether the limitations in the parentheses are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, it is not clear whether “(adding, removing)” further limits the function of setting transactions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12, 14, 19-22, 24-27, 31, 32, 34-36, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2006/0004611), Merzenich et al (US 9,308,445), and Vigneux (US Patent Application Publication 2013/0138450).

With respect to claim 1
at least one smart device which is used by a patient (Figure 32 and [172] describe a Remotely Programmable Patient Apparatus 320 comprising a Patient Interaction Unit 322);

wherein said smart device displays games and tests designed in accordance with patients to the patient over a graphic interface and interactions of the patients about these games and tests are received by means of an input unit ([29] states that motivational and educational material can be presented in game-like format; Figures 16, 19, 20, and 23A, [117], [118], [144], and [145] describe displaying a series of prompts to the patient, i.e. tests,  and receiving inputs from the patient in response to the prompts);

at least one central database wherein data reaching the central server and records created by the central server are stored; and which is managed by the central server ([85] describes a clearinghouse 54 acting as a central server for the system users and healthcare professionals, and which stores information received from the patients and healthcare professionals);

at least one central server wherein data about transactions carried out by the patient on the smart device are transferred ([84] and [85] describe the clearinghouse as storing input received from users such as test results and related data);
at least one client device which enables healthcare personnel to connect the central server and to access data stored on the central database by means of the central server; to manage these data; to communicate with the smart device (Figure 2 element 62 illustrates a healthcare professional’s computer in communication with the central server; [86]-[88] describe the healthcare professional’s computer being used to access patient information stored on the central server and to send messages and/or instructions to each patient via the central server; [91] describes messages being transmitted to the appropriate user and displayed on the handheld unit); 

at least one application server which enables managing capabilities of the smart device and updates and settings related to the smart device and which is in communication with the smart device for this purpose: Page 2 of 18 ([114], [116], [120], and [124] describe remotely programmable apparatuses 2026 and 2032 for monitoring first and second patients respectively, where each apparatus interacts with a patient in accordance with script programs received from a server; [150] describes each apparatus being programmed remotely through the script programs)

and wherein:
at least one smart device which is used by the patient (Figure 32 and [172] describe a Remotely Programmable Patient Apparatus 320 comprising a Patient Interaction Unit 322; [90] describes a compact video game system for handheld microprocessor unit 12) for accessing games and test ([29] states that motivational and educational material can be presented in game-like format; Figures 16, 19, 20, and 23A, [117], [118], [144], and [145] describe displaying a series of prompts to the patient, i.e. tests,  and receiving inputs from the patient in response to the prompts), inputting data (Figures 16, 19, 20, and 23A, [117], [118], [144], and [145] describe displaying a series of prompts to the patient, i.e. tests,  and receiving inputs from the patient in response to the prompts), managing medication usage ([36], [84], [89], [102], and [106] describe the patient device 58 as used to transmit medication dosage information and receive new medication dosage information) and transferring information relating thereto to a central server ([84], [85], and [102] describe storing the information received from users and healthcare providers on the clearinghouse, i.e. central server);

at least one central server wherein data about transactions carried out by the patient on the smart device are transferred and which enables creating, displaying and managing records in accordance with these data ([84] and [85] describe the clearinghouse as storing input received from users such as test results and related data; [102], [105], and [106] describe managing and displaying the records to users);

but does not expressly disclose:
the displays including displays of one or more of the following games for measuring language, attention, arithmetic, object recognition, memory improvement, and visual-spatial functions of patients;
the smart device transmitting information comprising score, time, performance and usage data such as answers given by patients, time of answering, number of correct answers, or number of wrong answers to the central server over a network connection after these games and tests;
wherein said central server is configured to send a reminder notification to the smart device including information on the type and level of the game or the test to be performed by the patient and in cases where it is required to indicate the games or tests to be performed based on the information prepared previously about which games and tests that should be performed by the patient according to a timetable that has been determined 
the at least one smart device used by a caregiver; and
the smart device being used for inputting reminder record.

However, Merzenich teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to display games for measuring language (Column 18 lines 40-43, Column 32 lines 5-9, and Column 33 lines 39-41 describe presenting games addressing aural language, reading, and related abilities; Column 27 lines 34-36 describe game stimuli comprising images displayed on a display device such as a computer monitor or digital screen and/or sounds 24 played through a speaker), attention (Column 33 lines 42-46 describes the games addressing attention, arousal, and reward processes.), arithmetic (Column 31 lines 28-29, The training program 2 uses the WAIS-IV Digit Span and Arithmetic to assess working memory. Examiner notes that the arithmetic section of the WAIS-IV involves the user performing basic arithmetic problems), object recognition (Column 41 Table 4 and Column 43 lines 41-43 describe games involving recalling objects in various locations or only focusing on certain objects), memory improvement (Column 35 lines 44-48, Column 36 lines 10-26 and 61-64, and Column 39 lines 9-12 and 18-22 describe games addressing training memory) and visual-spatial functions of patients (Column 31 lines 29-31, Column 41 line 25, and Column 42 lines 57-62 describe the games addressing visuospatial functions of patients), and the smart device transmits information comprising score (Column 26 line 65 – Column 27 line 4 describes test scores, game statistics, and other subject information being transmitted from a subject’s computer to a server), time (Column 26 line 65 – Column 27 line 4 and Column 62 lines 17-19 describes scores, game statistics, and other subject information being transmitted from a subject’s computer to a server, where the games include receiving and timing the game participant's selections providing an indication or measure of the speed of the game participant's response), performance and usage data (Column 30 lines 36-42 describes transmitting all patient performance data in encrypted forms to a cloud-located database, which are provided to one or more treatment program professionals who access the relevant patient data through a clinician portal 10 in order to supervise patient treatment and assure enrollment, compliance, and monitored and guided patient progress; Column 19 lines 31-34 describe an administrator portal providing remote access to an administrator to data about the game participant's compliance and performance with the training program) such as answers given by patients (Column 26 line 65 – Column 27 line 4 and Column 62 lines 17-19 describes scores, game statistics, and other subject information being transmitted from a subject’s computer to a server, where the games include receiving and timing the game participant's selections providing an indication or measure of the speed of the game participant's response), time of answering, number of correct answers, or number of wrong answers to the central server over a network connection after these games and tests (Column 26 line 65 – Column 27 line 4 and Column 62 lines 17-19 describes scores, game statistics, and other subject information being transmitted from a subject’s computer to a server, where the games include receiving and timing the game participant's selections providing an indication or measure of the speed of the game participant's response; Column 30 lines 36-42 describes transmitting all patient performance data in encrypted forms to a cloud-located database, which are provided to one or more treatment program professionals who access the relevant patient data through a clinician portal 10 in order to supervise patient treatment and assure enrollment, compliance, and monitored and guided patient progress).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the system of Brown to display games for measuring language, memory improvement and visual-spatial functions of patients, and the smart device transmits information comprising score, time, performance and usage data such as answers given by patients, time of answering, number of correct answers, or number of wrong answers to the central server over a network connection after these games and tests as taught by Merzenich since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Brown already discloses presenting games to a user as well as transmitting user input over a network to a central server, and including the above types of games and above data in the transmission to the central server as taught by Merzenich would serve that same function in Brown, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Vigneux further teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to send a reminder notification to a smart device including information on a type and level of a game or a test to be performed by a patient and in cases where it is required to indicate the games or tests to be performed based on information prepared previously about which games and tests that should be performed by the patient according to a timetable that has been determined on the basis of ([11], [33], [42], [47], [57], and [72] describe sending messages to the patient device to perform tests and games based on a rule set stored on a central server), have a caregiver operate the smart device (Figure 4, [25], [28], and [37] describe a parent, i.e. a caregiver, operating the device), and input a reminder record (Figure 7 and [39] describe inputting a schedule of planned meals, tests, sports, and other activities, i.e. a reminder record).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the system of Brown to send a reminder notification to a smart device including information on a type and level of a game or a test to be performed by a patient and in cases where it is required to indicate the games or tests to be performed based on information prepared previously about which games and tests that should be performed by the patient according to a timetable that has been determined on the basis of the patient and/or disease being treated and stored in a central database, have a caregiver operate the smart device, and input a reminder record as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Brown already discloses a smart device with games and tests to be performed by a patient as well as a central server sending reminders to the smart device, and sending a reminder including information on a type and level of a game or a test to be performed by the patient based on a timetable, having a caregiver operate the device, and inputting reminder record as taught by Vigneux would perform those same functions in Brown, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 2, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the smart device which is a tablet computer  (Figure 1, [35], [108], and [172] describe the smart device as including hand-held unit 40, a compact hand-held video game system, or a palm-top computer, any of which may be construed as a “tablet computer.” Examiner notes that neither the disclosure nor the claims limit or define what constitutes a “tablet computer”).

With respect to claim 3, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown does not expressly disclose the smart device which is a smart phone.
However, Merzenich teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to use a smart phone as a smart device (Column 27, lines 61-64 describe providing the training program through a hand-held computer such as an iPhone or Android phone).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to use a smart phone as a smart device as taught by Merzenich since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches a smart device, and including a smart phone as the smart device as taught by Merzenich would serve that same function in the combination of Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143). 

With respect to claim 4, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the smart device which is a smart television ([111] and [114] describe the device as including interactive voice, video and data systems such as television systems in which a television and user interface apparatus is interactively coupled to a remote location via coaxial or fiberoptic cable over the Internet, i.e. a smart television).

With respect to claim 5, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses:
the system characterized by the smart device which has microphone and speaker (Figures 24 and 26 and [151] describe the device as having a microphone and a speaker);

but does not expressly disclose:
the smart device having a camera.

However, Merzenich teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to include a camera as part of a smart device (Column 19 lines 4-9 describe the device as having a camera among other inputs).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to include a camera on the smart device as 

With respect to claim 6, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses
the system characterized by the smart device which is a device that has a structure and capability to be able to connect mobile or fixed networks enabling communication with the central server and the application server ([84] and [85] describe the clearinghouse as storing input received from users such as test results and related data; Figure 12, [113] describe the system as networked with a server and a workstation 2020 connected to the server through a communication network, where the server is preferably a world wide web server; [114], [116], [120], and [124] describe remotely programmable apparatuses 2026 and 2032 for monitoring first and second patients respectively, where each apparatus interacts with a patient in accordance with script programs received from a server).

With respect to claim 7
the system characterized by the smart device which comprises a screen that enables performing views related to transactions to be carried out by the patient or the caregiver (Figures 16, 19, 20, and 23A, [117], [118], [144], and [145] describe displaying a series of prompts to the patient, i.e. tests,  and receiving inputs from the patient in response to the prompts), the communication to be established between a client device and the smart device ([86]-[88] describe the healthcare professional’s computer being used to access patient information stored on the central server and to send messages and/or instructions to each patient via the central server; [91] describes messages being transmitted to the appropriate user and displayed on the handheld unit), notifications and reminders to be made to the patient or the caregiver over the smart device (Figure 23A element 2308, [86], [89], [91], and [117] describe the screen prompting the patient to take tests and providing reminder messages about changes in medications). 

With respect to claim 8, Brown/Merzenich/Vigneux teaches the system according to Claim 7. Brown further discloses: 
the system characterized by the smart device which has a touchscreen that can serve as an input unit in transactions to be carried out by the patient or the caregiver ([118] describes the device using a touch sensitive display screen to receive data).

With respect to claim 9, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the smart device which has an input unit comprising various keypads ([118] describes the device using various keypads to receive data).

With respect to claim 12, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown does not expressly disclose characterized by a smart device wherein one of more of the following memory games, picture and word games for improving memory; jigsaw game and color trail game for improving attention; arithmetic game for improving arithmetic skills; drawing game for improving configuration skills; place and time-related games for reducing time and place forgetfulness are displayed on said smart device and played by the patient.  
However, Merzenich teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to display memory games, picture and word games for improving memory (Column 41 Table 4 shows Game name: Syllable stacks, Task: Listen to and remember the syllables presented in order and select the syllables in order, and Scene Crasher, Task: Recall objects in various locations) and arithmetic game for improving arithmetic skills (Column 35 lines 44-48, Column 36 lines 10-26 and 61-64, and Column 39 lines 9-12 and 18-22 describe games addressing training memory) on said smart device (Column 27 lines 34-36 describe game stimuli comprising images displayed on a display device such as a computer monitor or digital screen and/or sounds 24 played through a speaker).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to display memory games, picture and word games for improving memory and arithmetic game for improving arithmetic skills on a smart device as taught by Merzenich since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did 

With respect to claim 14, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the smart device which is a device that provides graphic interfaces ([74], [76], [83], and [89] describe the device as providing various graphical interfaces);

but does not explicitly disclose:
the graphical interfaces for carrying out transactions such as inputting information of the caregiver (B), the patient (H) and healthcare personnel (S); creating record of doctor's appointments and social activity reminders; making entries related to a medication type, a usage chart used by the patient (H) and a usage condition; or authorizing the healthcare personnel (S) who will take care of the patient (H). 

However, Vigneux teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to provide graphical interfaces for inputting information of a caregiver, a patient, and healthcare personnel ([33], [37]-[39], and [69] describe graphical interfaces used to input information about a parent and patient as well as to message healthcare personnel, i.e. information “of” the healthcare personnel).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to provide graphical interfaces for inputting information of a caregiver, a patient, and healthcare personnel as taught by Vignuex since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches providing graphical interfaces for inputting information, and using the interfaces to input information of a caregiver, a patient, and healthcare personnel as taught by Vignuex would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 19, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the smart device which listens, catches and carries out commands sent by the application server ([114], [116], [120], and [124] describe remotely programmable apparatuses 2026 and 2032 for monitoring first and second patients respectively, where each apparatus interacts with a patient in accordance with script programs received from a server; [150] describes each apparatus being programmed remotely through the script programs).

claim 20, Brown/Merzenich/Vigneux teaches the system according to Claim 19. Brown further discloses:
the system characterized by the smart device comprises modules configured to listen, catch and carry out commands sent by the application server ([114], [116], [120], and [124] describe remotely programmable apparatuses 2026 and 2032 for monitoring first and second patients respectively, where each apparatus interacts with a patient in accordance with script programs received from a server; [150] describes each apparatus being programmed remotely through the script programs).

With respect to claim 21, Brown/Merzenich/Vigneux teaches the system according to Claim 20. Brown does not expressly disclose the system characterized in that the smart device includes a command-listening module which is configured to catch a command when a command requiring limitation of use of the device is sent by the application server and by activation of a device limiting module prevent the smart device from being used except for transactions carried out by the patient and the caregiver by means of the device limiting module.
However, Vigneux teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention to have a smart device catch a command when a command requiring limitation of use of the device is sent by an application server and by activation of a device limiting module prevent the smart device from being used except for transactions carried out by the patient and the caregiver by means of the device limiting module (Figure 3 shows a child patient’s account, Figures 4 and 7 show a parent’s account, each having different transaction options, [37] describes parents and children having different accounts on the smart device, and [44] describes providing the transactions as a web service, i.e. the parent and child entering different login data prevents the smart device from being used for transactions outside the respective account).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to have a smart device catch a command when a command requiring limitation of use of the device is sent by an application server and by activation of a device limiting module prevent the smart device from being used except for transactions carried out by the patient and the caregiver by means of the device limiting module as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches transactions carried out by a patient on the smart device as well as an application server sending commands to the smart device, and having the smart device catch a command when a command requiring limitation of use of the device is sent by the application server and by activation of a device limiting module prevent the smart device from being used except for transactions carried out by the patient and the caregiver by means of the device limiting module as taught by Vigneux would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 22, Brown/Merzenich/Vigneux teaches the system according to Claim 21. Brown further discloses:
the system characterized by the smart device which displays a main page, wherein there are only transactions which can be carried out by them, to the patient (Figures 19, 23A, and 25, [117], [118], [144], and [145] describe requesting that a patient complete a series of prompts and receiving inputs from the patient in response to the prompts);

but does not expressly disclose:
displaying transactions which can be carried out by the caregiver.

However, Vigneux teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention to display transactions which can be carried out by a caregiver (Figures 4 and 7, [38], and [39] describe interfaces displayed to a parent with functions performable by the parent).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to display transactions which can be carried out by a caregiver as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches displaying transactions to a user, and including transactions for a caregiver as taught by Vigneux would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 24
the system characterized by the central server being a server that can be accessed by healthcare personnel by means of the client device and whereby s/he can view the data located in the central database thereby ([86]-[88] describe the healthcare professional’s computer being used to access patient information stored on the central server and to send messages and/or instructions to each patient via the central server).

With respect to claim 25, Brown/Merzenich/Vigneux teaches the system according to Claim 24. Brown further discloses: 
the system characterized in that the central server can be accessed by healthcare personnel by means of the client device and whereby s/he accesses the data located in the central database thereby (Figure 2 element 62 illustrates a healthcare professional’s computer in communication with the central server; [86]-[88] describe the healthcare professional’s computer being used to access patient information stored on the central server and to send messages and/or instructions to each patient via the central server);

but does not disclose the following:
the patient’s score, time, and usage data related to the games and tests located at the central server.

However, Merzenich teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to store a patient's score (Column 26 line 65 – Column 27 line 4 describes test scores, game statistics, and other subject information being transmitted from a subject’s computer to a server), time (Column 26 line 65 – Column 27 line 4 and Column 62 lines 17-19 describes scores, game statistics, and other subject information being transmitted from a subject’s computer to a server, where the games include receiving and timing the game participant's selections providing an indication or measure of the speed of the game participant's response), usage data related to games and tests at a central server (Column 26 line 65 – Column 27 line 4 and Column 62 lines 17-19 describes scores, game statistics, and other subject information being transmitted from a subject’s computer to a server, where the games include receiving and timing the game participant's selections providing an indication or measure of the speed of the game participant's response; Column 30 lines 36-42 describes transmitting all patient performance data in encrypted forms to a cloud-located database, which are provided to one or more treatment program professionals who access the relevant patient data through a clinician portal 10 in order to supervise patient treatment and assure enrollment, compliance, and monitored and guided patient progress; Column 19 lines 31-34 describe an administrator portal providing remote access to an administrator to data about the game participant's compliance and performance with the training program).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to store a patient’s score, time, and usage data related to games and tests at a central server as taught by Merzenich since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already discloses storing user input and data at a central server, and including score, time, and usage data related to games and tests in that 

With respect to claim 26, Brown/Merzenich/Vigneux teaches the system according to Claim 24. Brown further discloses:
the system characterized by the central server controlling whether healthcare personnel have access to certain or necessary authorization about a specific patient and describe receiving authorization codes to confirm individuals having access ([84]-[87] describe individuals such as the user’s doctor or other healthcare professionals having access to the patient information stored on the central server).

With respect to claim 27, Brown/Merzenich/Vigneux teaches the system according to Claim 26. Brown further discloses:
the system characterized by the central server controls whether the healthcare personnel descriptive information, that is matched with the patient information entered by the caregiver previously for controlling this authorization transaction, and password information, that is required to be entered by the healthcare personnel, are same as those entered by the healthcare personnel by means of the client device to check that they are the same ([86] describes healthcare professionals providing authorization codes, i.e. passwords, to the server to identify that the healthcare professional is an authorized user).

With respect to claim 31, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown does not expressly disclose the central server being configured to employ a web-
However, Merzenich teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to have a central server employ a web-based application enabling healthcare personnel to carry out transactions by accessing over a client device (Column 30 lines 36-51 and Column 37 lines 1-8 describe the server making data available for review by the clinician(s) supervising patient care, the site trainer, site coordinator, and site investigator through a secure web portal, i.e. a web-based application). 
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to have the central server employ a web-based application enabling healthcare personnel to carry out transactions by accessing over the client device as taught by Merzenich since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches allowing healthcare providers to carry out transactions on a central server via a client device, and employing a web-based application to do so as taught by Merzenich would serve that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 32
the system characterized by the central server having stored thereon information of score, time, usage form related to the game and test transactions carried out by the patient by means of the smart device; or information for transactions of entering information about the patient and the caregiver carried out by the caregiver, said server being configured to create a reminder record for appointment and social activity, make at least one entry related to the type and usage chart of the medications used by the patient. authorization of a healthcare personnel who will take care of the patient; or information about the patient the caregiver. the smart device and the healthcare personnel that are separately descriptive and matched with each other; or a password information based on the patient about the healthcare personnel ([84] and [85] describe the clearinghouse as storing input received from users such as test results and related data; [86] describes healthcare professionals providing authorization codes, i.e. passwords, to the server to identify that the healthcare professional is an authorized user, i.e. the server is storing passwords).

With respect to claim 34, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the client device which is a computer (Figure 2 element 62 illustrates a healthcare professional’s computer in communication with the central server; [86]-[88] describe the healthcare professional’s computer being used to access patient information stored on the central server and to send messages and/or instructions to each patient via the central server).

claim 35, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses
the system characterized by the client device configured to provide access to the central server and display related graphic interfaces with respect to transactions that can be carried out by the healthcare personnel ([88] describes a menu used by the healthcare professional to select one or more modes of operation in which either unmodified patient data or the results of data that has been analyzed by clearinghouse 54 is provided to the healthcare provider via computer; Figures 16 and 18, [113], [124], [125], [131], and [132] describe menu options for a healthcare provider to perform scripting assignments);

but does not explicitly disclose:
the client device being a smart phone.

However, Vigneux teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to have a client device be a smart phone ([25], [40], and [41] describe a clinician device, where devices include smart phones).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to have the client device be a smart phone as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux 

With respect to claim 36, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the client device that can provide access to the central and has capability to display graphic interfaces related to transactions that can be carried out by the healthcare personnel  ([86]-[88] describe the healthcare professional’s computer being used to access patient information stored on the central server and to send messages and/or instructions to each patient via the central server; [88] describes a menu used by the healthcare professional to select one or more modes of operation in which either unmodified patient data or the results of data that has been analyzed by clearinghouse 54 is provided to the healthcare provider via computer; Figures 16 and 18, [113], [124], [125], [131], and [132] describe menu options for a healthcare provider to perform scripting assignments);

but does not explicitly disclose:
the client device being a tablet computer.

However, Vigneux teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to have a client device be a tablet computer ([25], [40], and [41] describe a clinician device, where devices include tablet computers).


With respect to claim 38, Brown/Merzenich/Vigneux teaches the system according to Claim 34. Brown does not expressly disclose the client device which comprising camera, microphone and speaker.
However, Vigneux teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention to have a client device be a smart phone and/or camera, i.e. having a camera, microphone, and speaker ([25], [40], and [41] describe a clinician device, where devices include smart phones and cameras).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to have the client device be a smart phone and/or camera, i.e. having a camera, microphone, and speaker as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same 

With respect to claim 39, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown does not expressly disclose the system characterized by the application server which serves duties of sending device limiting commands and settings to the smart device so as not to carry out any transaction except the transactions to be carried out by the patient and the caregiver on the smart device in the management of the smart device capabilities.
However, Vigneux teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention to send device limiting commands and settings to a smart device so as not to carry out any transaction except transactions to be carried out by a patient and a caregiver on the smart device in the management of the smart device capabilities (Figure 3 shows a child patient’s account, Figures 4 and 7 show a parent’s account, each having different transaction options, [37] describes parents and children having different accounts on the smart device, and [44] describes providing the transactions as a web service, i.e. the parent and child entering different login data prevents the smart device from being used for transactions outside the respective account).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to send device limiting commands and settings to a smart device so as not to carry out any transaction except transactions to be carried out by a patient and  as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches transactions carried out by a patient on the smart device as well as an application server sending commands to the smart device, and sending device limiting commands and settings to the smart device so as not to carry out any transaction except the transactions to be carried out by the patient and a caregiver on the smart device in the management of the smart device capabilities as taught by Vigneux would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 40, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the application server which also carries out transactions of setting (adding, removing) and updating transactions related to transactions to be carried out by the patient on the smart device, by means of the commands sent to the smart device.  ([114] describes the devices interacting with a patient in accordance with script programs received from the server; Figures 13, 16, and 18, [113], [124], [125], [131], and [132] describe a script generator used by a healthcare provider to perform scripting assignments; [117], [118], [144], and [151] describe sending new prompts and queries to the patient; See also FIG 18 where there are buttons for a provider to add script, assign script, and delete script);

but does not expressly disclose:
transactions carried out by the caregiver on the smart device.

However, Vigneux teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention to provide transactions which can be carried out by a caregiver (Figures 4 and 7, [38], and [39] describe interfaces displayed to a parent with functions performable by the parent).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to provide transactions which can be carried out by a caregiver as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches providing transactions to a user, and including transactions for a caregiver as taught by Vigneux would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 41, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the application server which provides command communication to at least one smart device over a messaging service ([37] “The server is preferably a world wide web server and the remote interface is preferably a personal computer or network terminal connected to the web server via the Internet. The system also includes a remotely programmable apparatus for interacting with the individual. The apparatus is connected to the server via a communication network, preferably the Internet.”; [150] describes each apparatus being programmed remotely through the script programs);

but does not expressly disclose:
the messaging service being a cloud messaging service.

However, Merzenich teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention for a server to communicate with a smart device via a cloud (Column 26 line 60 – Column 27 line 4, Column 30 lines 36-45, and Column 37 lines 1-5 describe a server database communicating with a patient’s computer via a cloud).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to for a server to communicate with a smart device via a cloud as taught by Merzenich since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches providing command communication to at least one smart device over a messaging service, and using a cloud messaging servic as taught by Vigneux would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 42, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown further discloses: 
the system characterized by the application server which provides an interface for creating commands and settings to be sent to the smart device and for sending these commands and settings.  (Figures 13, 16, and 18, [113], [124], [125], [131], and [132] describe a script generator used by a healthcare provider to perform scripting assignments).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2006/0004611), Merzenich et al (US 9,308,445), and Vigneux (US Patent Application Publication 2013/0138450) as applied to claim 14 above, and further in view of Shlain et al (US Patent Application Publication 2013/0073306).

With respect to claim 15, Brown/Merzenich/Vigneux teaches the system according to Claim 14. Brown further discloses: 
the system characterized by the smart device which displays the graphic interfaces (Figures 16, 19, 20, and 23A, [117], [118], [144], and [145] describe displaying a series of prompts to the patient; [89] describes the device generating menu screens which are displayed by display unit);  

but does not expressly disclose:
displaying the graphic interfaces to the caregiver;
displaying the graphic interfaces by headings such as Medication Reminder, Event Reminder, Form Application and Health Personnel Management. 

(Figures 4 and 7, [38], and [39] describe interfaces displayed to a parent with functions performable by the parent).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to display graphic interfaces to a caregiver as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches displaying graphic interfaces to a user, and displaying them to a caregiver as taught by Vigneux would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Shlain further teaches that it was old and well known in the art of medical interfaces before the effective filing date of the claimed invention to display graphic interfaces by headings such as Medication Reminder, Event Reminder, Form Application and Health Personnel Management (Figure 8 and [158] describe a graphical user interface for a provider showing a Reminders tab. “In an embodiment, a Reminder is defined by a name 804, a Date to Send value 806, a frequency value 808, and an End Date value 810. In an embodiment, a Choose a Reminder text entry box 812 is configured to receive characters or a word associated with a Reminder name. In response to entry of characters or a word, the application logic searches the database and displays a list of matching existing Reminder names, and a list entry of New. Selecting the New entry in the list causes the application logic to add a new row 814 to the table 816 of Reminders in the Reminders tab 802 and to concurrently display a pop-up data entry window where the user may enter values for a new Reminder. In substance, a Reminder may comprise any message of a reminder nature that a provider wishes to convey to a patient.” Examiner notes that the recitation of the interface having headings, without more, only constitutes non-functional descriptive material in the form of printed matter).
Therefore it would have been obvious to one of ordinary skill in the art of medical graphic displays before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to display graphic interfaces by headings such as Medication Reminder, Event Reminder, Form Application and Health Personnel Management as taught by Shlain since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches displaying graphic interfaces, and displaying them with the headings recited above as taught by Shlain would perform that same function in the combination of Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 16, Brown/Merzenich/Vigneux teaches the system according to Claim 14. Brown does not expressly disclose wherein after creating reminder record and inputting data related to the medications used by the patient that are carried out by the caregiver, 
However, Shlain teaches that it was old and well known in the art of patient notifications before the effective filing date of the claimed invention to create reminder record and input data related to medications used by a patient that are carried out by a caregiver, a smart device stores these records and information locally and creates notifications locally by controlling these records and notifications ([159] “FIG. 9 illustrates an example screen display for a computer graphical user interface for a provider showing elements of a Medications tab 902. In an embodiment, as with Trackers and Reminders, the Medications tab 902 is configured in the application logic to cause displaying a table 904 in the tab showing existing Medications reminders or messaging configurations that are associated with the current Loop. In an embodiment, a Medication 906 is defined by a medication name 908, a Start Date 910, End Date 912, Frequency 914, and dosing values 916; Paragraph 133, At block 162, definitions of Loops and components such as Trackers, Confirmations, Procedures, Procedure codes, Diagnostic codes, Reminders, Medications, and Care Instructions are received and stored”; See also FIG. 19 where there are medication reminders).
Therefore it would have been obvious to one of ordinary skill in the art of patient notifications before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to create reminder record and input data related to medications used by a patient that are carried out by a caregiver, a smart device stores these records and information locally and creates notifications locally by controlling these records and notifications as taught by Shlain since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each 

With respect to claim 17, Brown/Merzenich/Vigneux teaches the system according to Claim 14. Brown does not expressly disclose wherein after creating a reminder record and inputting data related to medications used by the patient that are carried out by the caregiver, the smart device transmits these records and information to the central server and displays notifications related to these records and information by receiving them over the central server. 
However, Shlain teaches that it was old and well known in the art of patient notifications before the effective filing date of the claimed invention to create a reminder record and input data related to medications used by the patient that are carried out by the caregiver, a smart device transmitting these records and information to a central server and displaying notifications related to these records and information by receiving them over a central server ([159] “FIG. 9 illustrates an example screen display for a computer graphical user interface for a provider showing elements of elements of a Medications tab 902. In an embodiment, as with Trackers and Reminders, the Medications tab 902 is configured in the application logic to cause displaying a table 904 in the tab showing existing Medications reminders or messaging configurations that are associated with the current Loop.”; [90] “Each of the Loops may be associated with one or more Trackers, Reminders, Confirmations, care instructions, medications, or any other similar component, each of which may comprise a combination of multiple choice questions, numeric questions, free text prompts, messages, downloadable materials, or prescribed dosages.”; See Fig. 1A where Loops are stored in database 10; See also FIG. 19 where there are medication reminders).
Therefore it would have been obvious to one of ordinary skill in the art of patient notifications before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to create reminder record and input data related to medications used by a patient that are carried out by a caregiver, a smart device stores these records and information locally and creates notifications locally by controlling these records and notifications as taught by Shlain since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches reminders, inputting data related to medications used by a patient, and creating notifications, and creating a reminder record and inputting data related to medications used by the patient that are carried out by the caregiver, the smart device transmits these records and information to the central server and displays notifications related to these records and information by receiving them over the central server as taught by Shlain would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2006/0004611), Merzenich et al (US 9,308,445), and Vigneux (US Patent Application Publication 2013/0138450) as applied to claim 14 above, and further in view of Rozen (US 6,073,106).

With respect to claim 18, Brown/Merzenich/Vigneux teaches the system according to Claim 14. Brown does not expressly disclose the system characterized by the smart device which is configured such that healthcare personnel descriptive information that is to be used in authorizing the healthcare personnel who will take care of the patient and the password information that is required to be entered by the healthcare personnel are input by the caregiver and these information are transmitted to the central server.   
However, Rozen teaches that it was old and well known in the art of patient notifications before the effective filing date of the claimed invention to 
configure a smart device such that healthcare personnel descriptive information that is to be used in authorizing the healthcare personnel who will take care of the patient and password information that is required to be entered by the healthcare personnel are input by a caregiver and these information are transmitted to a central server (Column 7 lines 23-26 “In effect, the requester has full read-write access to all information contained in the participant's file, including the ability to change the password, E-PIN, C-PIN, disclose/not disclose instruction and release indications”; Column 7 lines 48-58 “Upon reaching the appropriate website, menu or prompt driven queries will appear which will guide the requester to enter the participant's constant identifier and E-PIN or C-PIN. The desired category of information then appears on screen for viewing and becomes available for downloading and printing. In the event the participant has authorized release of certain documents in the event of an emergency, those documents become available for viewing and downloading when the requester provides the participant's E-PIN. In the event that the participant has provided the E-PIN, C-PIN or password to a medical care provider”; Column 5 lines 43-47 “The participant connects with the service organization's website (e.g. WWW.NEHDC.COM; or WWW.MEDTOUCH.NE1) or some other website whose server and related hardware and software are adapted to practice the present method”).
Therefore it would have been obvious to one of ordinary skill in the art of patient notifications before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to configure a smart device such that healthcare personnel descriptive information that is to be used in authorizing the healthcare personnel who will take care of the patient and password information that is required to be entered by the healthcare personnel are input by a caregiver and these information are transmitted to a central server as taught by Rozen since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches authentication information stored on a central server required to be entered by healthcare personnel, and configuring the smart device to have a caregiver enter the authorizing information and transmit it as taught by Rozen would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2006/0004611), Merzenich et al (US 9,308,445), and Vigneux (US Patent Application Publication 2013/0138450) as applied to claim 22 above, and further in view of Rozen (US 6,073,106) and Ahn (US 8,606,253).

claim 23, Brown/Merzenich/Vigneux teaches the system according to Claim 22. Brown further discloses: 
the system characterized by the smart device including a menu ([90] “In embodiments of the invention that employ a compact video game system for handheld microprocessor unit 12, the selection of menu screens and the selection of menu screen items preferably is accomplished in substantially the same manner as menu screens and menu items are selected during the playing of a video game”);

but does not expressly disclose:
the menu protected by a certain password on the main page displayed to the patient and the caregiver by means of the device limiting module and that enables inactivating the device limiting module;
disabling any wireless network, Bluetooth barrier, flight mode barrier, or mobile data network barrier for the smart device; to enable display services and applications to be seen by users entering the password.

However, Rozen teaches that it was old and well known in the art of medical interfaces before the effective filing date of the claimed invention to protect a menu by a certain password on the main page displayed to the patient and the caregiver by means of the device limiting module and that enables inactivating the device limiting module (“Column 4 lines 33-34 “The present invention is a method of managing a participant’s personal information and of controlling, through a service provider, access to such personal information by a requestor and basically comprises the steps of prompting the participants to provide a constant identifier and a selected password”). 


Ahn further teaches that it was old and well known in the art of network access control before the effective filing date of the claimed invention to disable any wireless network, Bluetooth barrier, flight mode barrier, or mobile data network barrier for the smart device; to enable display services and applications to be seen by users entering the password (Column 5 lines 31-33 and associated Figure, FIG. 5 is a flowchart illustrating a method for setting a flight mode in a mobile terminal according to the present invention).
Therefore it would have been obvious to one of ordinary skill in the art of patient notifications before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to disable any wireless network, Bluetooth .

Claims 28, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2006/0004611 A1), Merzenich et al (US 9,308,445), and Vigneux (US Patent Application Publication 2013/0138450) as applied to claim 1 above, and further in view of Shavelsky (US Patent Application Publication 2013/0002795).

With respect to claim 28, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown does not expressly disclose the system characterized by the central server which is configured to detect automatically entries that are made by the caregiver by means of the smart device and are related to the medication type and usage chart of medications used by the patient that are inconsistent with information of medication and suitable usage in a chart included in the central database; and to send a notification to the smart device and/or the client device in case of 
However, Vigneux teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention to automatically detect at a central server entries that are made by a caregiver by means of a smart device and are related to a medication type and usage chart of medications used by a patient ([37] describes a parent updating a child’s medical data in an online file, including insulin charts).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to automatically detect at a central server entries that are made by a caregiver by means of a smart device and are related to a medication type and usage chart of medications used by a patient as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches a central server having medication type and usage chart data for medications used by a patient, and automatically detecting entries made by a caregiver by means of a smart device and are related to the medication as taught by Vigneux would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Shavelsky further teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention to automatically detect entries that are inconsistent with information of medication and suitable usage in a chart included in the central database; and to send a notification to a smart device and/or a client device in case of ([84] “The next reminder cue is an email notification 566 or text message. After the scheduled medication end time has passed and if the medication has not been taken, then the server is notified 568 and alerts are sent to the patient and/or patient caregivers 570”).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to automatically detect entries that are inconsistent with information of medication and suitable usage in a chart included in the central database; and to send a notification to a smart device and/or a client device in case of detecting an unconformity in the medication types related to the patient or among the medications or detecting an unconformity in a transaction as taught by Shavelsky since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches sending notifications to a smart device, and detecting entries that are inconsistent with information of medication and suitable usage in a chart included in the central database; and sending a notification to the smart device and/or the client device in case of detecting an unconformity in the medication types related to the patient or among the medications or detecting an unconformity in a transaction as taught by Shavelsky would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 29, Brown/Merzenich/Vigneux/Shavelsky teaches the system according to Claim 28. Brown does not expressly disclose the system characterized by the central server which is configured such that it will be able to send medication reminders to the smart device even if no data entry is made related to any medication type or a usage chart by the caregiver, by means of the smart device based on information of reference medication usage included in the central database and prepared particularly for the patient or disease being treated.
However, Shavelsky teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention to configure a central server such that it will be able to send medication reminders to a smart device even if no data entry is made related to any medication type or a usage chart by a caregiver, by means of the smart device based on information of reference medication usage included in the central database and prepared particularly for the patient or disease being treated ([84] “The next reminder cue is an email notification 566 or text message. After the scheduled medication end time has passed and if the medication has not been taken, then the server is notified 568 and alerts are sent to the patient and/or patient caregivers 570”).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, Vigneux, and Shavelsky to configure a central server such that it will be able to send medication reminders to a smart device even if no data entry is made related to any medication type or a usage chart by a caregiver, by means of the smart device based on information of reference medication usage included in the central database and prepared particularly for the patient or disease being treated as taught by Shavelsky since the claimed invention is only a combination of these old and well known elements which would have 

With respect to claim 33, Brown/Merzenich/Vigneux teaches the system according to Claim 1. Brown does not expressly disclose the system characterized by the central server wherein there are usage chart data of medication conformity or unconformity based on the patient or disease being treated.
However, Shavelsky teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention to have usage chart data of medication conformity or unconformity based on the patient or disease being treated on a central server ([82] “Finally, if the patient does not take the medication at a pre-determined period after the medication window, the unit will alert the server and record the non-compliance event 534.”).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to have usage chart data of medication conformity or .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2006/0004611 A1), Merzenich et al (US 9,308,445), and Vigneux (US Patent Application Publication 2013/0138450) as applied to claim 34 above, and further in view of Gencarelli et al (US Patent Application Publication 2015/0228042).

With respect to claim 37, Brown/Merzenich/Vigneux teaches the system according to Claim 34. Brown further discloses: 
the system characterized by the client device which provides graphic interfaces - wherein transactions of: 
accessing the central server (Figure 2 element 62 illustrates a healthcare professional’s computer in communication with the central server; [86]-[88] describe the healthcare professional’s computer being used to access patient information stored on the central server and to send messages and/or instructions to each patient via the central server)
viewing of patient data based patient information, activity reminder records, medication type and usage chart information located in the central database that is accessed by means of the central server ([36], [84]-[89] describe the healthcare professional’s computer being used to access patient information stored on the central server including medication type and usage as well as medication messages and instructions); and 
sending information and reminder notification to the smart device so as to be transmitted to the patient ([86]-[88] describe the healthcare professional’s computer being used to access patient information stored on the central server and to send messages and/or instructions to each patient via the central server); 
establishing written communication with the patient and/or the caregiver by means of the smart device can be carried out by healthcare personnel ([86]-[88] describe the healthcare professional’s computer being used to access patient information stored on the central server and to send messages and/or instructions to each patient via the central server);

but does not expressly disclose:
the patient data including game and test score, time, performance and usage data;
the caregiver using the smart device;
the communication including voice and visual communication.

However, Merzenich teaches that it was old and well known in the art of patient training games before the effective filing date of the claimed invention for patient data to include game and test score (Column 26 line 65 – Column 27 line 4 describes test scores, game statistics, and other subject information being transmitted from a subject’s computer to a server), time (Column 26 line 65 – Column 27 line 4 and Column 62 lines 17-19 describes scores, game statistics, and other subject information being transmitted from a subject’s computer to a server, where the games include receiving and timing the game participant's selections providing an indication or measure of the speed of the game participant's response), and performance and usage data (Column 30 lines 36-42 describes transmitting all patient performance data in encrypted forms to a cloud-located database, which are provided to one or more treatment program professionals who access the relevant patient data through a clinician portal 10 in order to supervise patient treatment and assure enrollment, compliance, and monitored and guided patient progress; Column 19 lines 31-34 describe an administrator portal providing remote access to an administrator to data about the game participant's compliance and performance with the training program).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to include score, time, performance and usage data in patient data as taught by Merzenich since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches presenting games to a user as well as transmitting user input over a network to a central server, and including the above types of data in the patient data as taught by Merzenich would serve that same function in the combination of Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Vigneux further teaches that it was old and well known in the art of patient testing games before the effective filing date of the claimed invention for a caregiver to use a smart device (Figures 4 and 7, [38], and [39] describe interfaces displayed to a parent with functions performable by the parent).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to have a caregiver use the smart device as taught by Vigneux since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Brown, Merzenich, and Vigneux already teaches a user of a smart device, and having a caregiver also use the smart device as taught by Vigneux would perform that same function in Brown, Merzenich, and Vigneux, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Gencarelli lastly teaches that it was old and well known in the art of patient communication before the effective filing date of the claimed invention to establish voice and visual communication between a client device and a patient via a smart device (Figures 5, 10, 11, [32], [44], [49], and [50] show and describe graphic interfaces on a client device for establishing audio/video conferences between a clinician and a patient; Figure 2, [25], and [31] describe the devices as smart devices).
Therefore it would have been obvious to one of ordinary skill in the art of patient training games before the effective filing date of the claimed invention to modify the combination of Brown, Merzenich, and Vigneux to establish voice and visual communication 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/Gregory Lultschik/
Examiner, Art Unit 3626